PER CURIAM:
Tyrone Lamont Smith appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). Smith argues that the district court erred by failing to reduce his sentence under Amendment 706 of the Guidelines, see U.S. Sentencing Guidelines Manual (“USSG”) § 2Dl.l(c) (2007 & Supp.2008); USSG App. C, Amend. 706. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 3:94-cr-00041-jpj-l (W.D.Va. Feb. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.